TATE, Justice
(dissenting).
The defendant was convicted of desecrating the flag of the United States, La.R.S. 14:116(4), because he displayed a flag which had a peace symbol in a blue field in its upper left-hand corner, and thirteen red and white horizontal stripes, resembling the American flag in its design. Also, at issue was the display of decals of a similar nature.
If the statute permits prosecution of this display of a somewhat similar flag as “desecration” of the American flag, it is imper-missibly vague and overbroad. If the statute does not apply, the conviction should be set aside as charging an offense beyond the terms of the statute as a matter of law. In either event, the conviction represents an infringement upon constitutional rights of free Americans to free speech and the free expression of their opinions, popular or unpopular.
I respectfully dissent from the denial of the writ.